Title: To Thomas Jefferson from Henry Dearborn, 20 December 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                     
                        Sir
                     
                            War Department December 20th. 1808
                        
                        I have the honor to propose for your approbation Adam King and Joel Browne to be appointed Captains of Infantry in the first Legion of the Militia of the District of Columbia
                  Accept Sir, assurances of my high respect and consideration
                        
                            
                        H. Dearborn
                     
                        
                    